EXHIBIT - DATED 27 October 2010 - INVESTMENT AGREEMENT FOR THE SUBSCRIPTION TO AND SALE OF SHARES OF MAYO-BEN INVESTMENTS AND DEVELOPMENT LTD. by and between Mayotex Ltd. and Mayo-Ben Investments and Development Ltd. THISAGREEMENT is made on the day of October 2010, Between (1) Mayotex Ltd., a company incorporated and existing under the laws of the State of Israel, company no. 511461360,whose registered office is at 8 Brisel Street, Sderot, Israel (the Investor); and (2) Mayo-Ben Investments and Development Ltd., (the Company), a company incorporated and existing under the laws of the State of Israel,company no. 511653040, whose registered office is 36 Shderot Hazionut, Ashkleon, Israel (hereinafter each of the Company and the Investor a Party and collectively the Parties). Whereas (A) The Company is the owner, or has the right to be registered as the owner, of or has interest in certain real estate properties as set out in Schedule 3 (the Assets). (B) The Investor is a wholly owned subsidiary (indirectly) of Defense Industries International, Inc. (DFNS) whose shares are quoted and traded on the OTC Bulletin Board under the symbol DFNS. (C) The Assets are all leased to members of the DFNS Group as set out as in Schedule 3 of this Agreement. (D) Within the framework of a recent amendment to the Disengagement Law, members of the DFNS Group are eligible to apply for additional compensation under such law. (E) The grant and amount of such additional compensation is subject to the eligible party meeting certain requirements and qualifications, which include, inter alia, investing in factories and properties to which they moved their activities and businesses within the framework of the execution of the Disengagement Law, such as the Assets, by way of improving and renovating them. (F) The members of the DFNS Group wish to use such additional compensation to, inter alia, improve and renovate the Assets. (G) The Company has the know-how and abilities to execute such improvements and renovations to the Assets and will obtain the required funds to effect the improvements and renovations by way of the Investor granting a loan to the Company. (H) Immediately prior to the First Closing Date (as defined below), the Company's authorized share capital is NIS 17,000 divided into 170,000 ordinary shares, each having a nominal value of NIS 0.1 (each an Ordinary Share), of which 1,300 Ordinary Shares are issued and outstanding. The holdings in the Company per the date of this Agreement and immediately prior to the First Closing Date, on a fully diluted basis, are as set out in the capitalization table attached hereto as Schedule 2, which also provides full details of the persons and entities being shareholders of the Company on the date of this Agreement (the Current Shareholders). (I) The Board of Directors of the Company (theBoard) has determined that it is in the best interest of the Company to raise capital by means of the issuance of new Ordinary Shares and to borrow additional funds subject to and upon the terms of this Agreement. (J) The Investor desires to: (i) invest in the Company an amount of up to US$1,500,000 (the Investment Amount) and to subscribe for and purchase up to 325 Ordinary Shares, constituting, immediately following the Second Closing, approximately 20 per cent of the share capital of the Company on a fully diluted basis (the Investment Shares) as set out in the capitalization table attached hereto as Schedule 2; and (ii) lend the Company US$1,000,000, which funds will be utilized by the Company in its entirety to improve and renovate the Assets (the Loan), subject to and upon the terms of this Agreement. It is agreed as follows: 1. Interpretation 1.1. Words and expressions used in this Agreement shall have the meanings set out in Schedule 1, unless the context requires otherwise and/or unless otherwise defined in this Agreement. 1.2. The schedules to this Agreement (each a Schedule) form part of this Agreement. 1.3. In this Agreement, unless the context otherwise requires: 1.3.1. the headings are inserted for convenience only and shall not affect the construction of this Agreement; and 1.3.2. references to one gender include all genders. 2. Investment and Issue of Shares 2.1. Subject to the fulfillment or waiver of all Conditions, at the Second Closing Date the Company shall issue and sell, and the Investor shall subscribe to and purchase the Investment Shares subject to and upon the terms and conditions of this Agreement. 2.2. Subject to the Adjustment (as such term is defined below) and the other terms and conditions set out in this Agreement, the total price payable by the Investor to the Company for the Investment Shares shall be up to US$1,500,000, therefore, a price per Investment Share of up to US$4,615.38 (the Price Per Share). 3. The Loan 3.1. Subject to the fulfillment or waiver of all Conditions, the Company shall draw down the Loan and the Investor shall lend and transfer the Proceeds of the Loan to the Company on the First Closing Date (the Drawdown Date). 3.2. The Loan was granted and shall be used by the Company for the sole purpose of financing the renovations and improvements to the Assets, as shall be agreed to by the Parties from time to time (the Renovation Plan). 3.3. The maturity date of the Loan shall be the 10th anniversary of the First Closing Date. 3.4. The Loan shall bear annual interest at the rate of LIBOR + 2.5 per cent. 3.5. It is hereby agreed and acknowledged by the Parties that the Loan shall be deemed repaid in the event that: (i) the Company has invested at least an amount of US$1,000,000 (the Renovation Amount) in the renovation and improvement of the Assets in accordance with the Renovation Plan to the complete satisfaction of the Investor (to be determined by the Investor into its sole discretion) not later than at the expiration of a 3-year period commencing on the First Closing Date (the Deemed Repayment Date); and (ii) the Company shall invest in the renovation and improvement of the Assets in accordance with the Renovation Plan at least US$200,000 from the Renovation Amount prior to 30 August 2011 (the First Milestone Date), unless the Parties have mutually agreed in writing, from time to time, to delay the Deemed Repayment Date and the First Milestone Date in accordance with the progress of the Renovation Plan. 3.6. The Parties shall enter into a detailed agreement which will set out the terms and conditions for the grant and repayment of the Loan prior to the Second Closing Date. 4. Adjustment to the Price Per Share (the Adjustment) 4.1. The Price Per Share shall be adjusted (the Adjusted Price Per Share) to reflect the actual value of the Company to be determined in accordance with the stipulations set out below. The Fairness Opinion 4.2. Not later than 45 days following the date of this Agreement, the Investor shall deliver a fairness opinion (the Fairness Opinion) to be prepared by a major accounting firm to be determined by the Investor (the Assessor) which will set out the Company's Value as determined by the Assessor. The Company hereby undertakes that it shall take all necessary actions at its sole cost and expense in order to assist the Assessor to determine the Company's Value and prepare the Fairness Opinion. The Assessor shall further confirm whether the terms and conditions under which the Assets are being leased to the members of the Group are in line with common market practice and against a fair market value. 4.3. In the event that the Investor shall not deliver the Fairness Opinion within the timeframe set out above, other than for reasons not within its control, it shall be deemed that the Company's Value is equal to US$4,000,000. Objecting Fairness Opinion 4.4. In the event that it shall be determined in the Fairness Opinion that the Company's value is between US$5,500,000 and US$6,500,000, no Adjustment shall be made to the Price Per Share and the Investor shall acquire the Investment Shares in consideration for the payment of the Investment Amount, i.e., US$1,500,000. 4.5. It is agreed by the Parties that the Fairness Opinion shall be final and shall bind the Parties in all respects, provided, however, that in the event that the Company's Value determined in the Fairness Opinion shall be lower than US$5,500,000, the Company shall have the right, not later than three(3) Business Days as of the date on which the Investor provided the Company with the Fairness Opinion, to approach the Institute of Certified Public Accountants in Israel to appoint an arbitrator (the Arbitrator), which will independently determine the Company's Value.Such determination shall be dispositive. The Adjustment 4.6. The Adjusted Price Per Share shall be determined using the formula set out below: Adjusted
